     Case 1:18-cv-10381-RMB-KMW Document 102 Filed 10/15/18 Page 1 of 1 PageID: 1252




                                                  State of New Jersey
PHILIP D. MURPHY                               OFFICE OF THE ATTORNEY GENERAL                                       GURBIR S. GREWAL
    Governor                                 DEPARTMENT OF LAW AND PUBLIC SAFETY                                      Attorney General
                                                       DIVISION OF LAW
SHEILA Y. OLIVER                                          25 MARKET STREET                                          MICHELLE L. MILLER
   Lt. Governor                                              PO Box 112                                                   Director
                                                      TRENTON, NJ 08625-0112

                                                        October 15, 2018

        VIA ECF
        Hon. Renee Marie Bumb, U.S.D.J.
        United States District Court, District of New Jersey
        Mitchell H. Cohen Building & U.S. Courthouse
        4th and Cooper Streets
        Camden, NJ 08101

                          Re: Smith v. NJEA, et al.
                              Docket No. 1:18-cv-10381 (RMB/KMW)

        Dear Judge Bumb:

               As you know, this office represents State Defendant Governor Phil Murphy in the above-
        referenced matter. The State Defendant’s responses to the crossclaims raised by Defendants the
        Clearview Regional High School District Board of Education (“Clearview”) and the Harrison
        Township Board of Education (“Harrison”) are due on October 19, 2018, the same day as the
        State Defendant’s reply brief in further support of his Motion to Dismiss.

                In light of this and the October 30, 2018 hearing on Plaintiffs’ Motion for a Preliminary
        Injunction, Plaintiffs’ Motion for Class Certification, and Defendants’ Motions to Dismiss, I am
        writing to request a two-week extension of time for the State Defendant to respond to Clearview
        and Harrison’s crossclaims. If Your Honor grants this request, the State Defendant’s responses
        will be due on November 2, 2018. Andrew W. Li, counsel for Clearview and Harrison, has
        graciously consented to this extension of time.

                   Thank you for your kind consideration of this request.

                                                     Respectfully submitted,

                                                     GURBIR S. GREWAL
                                                     ATTORNEY GENERAL OF NEW JERSEY

                                           By:       /s/ Beth N. Shore
                                                     Beth N. Shore
                                                     Deputy Attorney General


                                HUGHES JUSTICE COMPLEX • TELEPHONE: (609) 376-2563 • FAX: (609) 943-5853
                           New Jersey Is An Equal Opportunity Employer • Printed on Recycled Paper and Recyclable
